Per Curiam:
It is clear that a large number of the inhabitants of the county did not have an interest in the question involved in the trial, adverse to the defendant below, so as to make it obligatory on the court to order the change of venue. When the change is asked for on the alleged ground that a fair and impartial trial cannot be had in the county in which the suit is pending, a reasonable discretion must be left to the court iu ascertaining the truth of the averment. No such clear abuse of that discretion is shown in this case as to justify us in holding there was any error in the refusal.
Notwithstanding the able and zealous argument of the counsel for the plaintiff in error, we are not able to sustain any of the thirty-five specifications of error.
We discover no error relating to the admission of evidence. The points were correctly answered and the testimony was submitted to the jury in a fair charge.
Judgment affirmed.